Title: To Benjamin Franklin from [Jonathan Williams, Jr.], 3 September 1776
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
London Sept. 3. 1776.
I have just heard of an Opportunity by which a Letter may possibly reach you, therefore sit down to acknowledge the Receipt of yours of the 29th March.
We are constantly wishing to hear from you again, all your Friends are extreemly anxious to know where you are and how you do: they are all well. You ask me if I am married, I am sorry to say I am not, nor am I likely to be, there are some Requisites which I can’t at present command that I fear will prove an insurmountable Bar. Mr. A. says when I am master of £2000 and in Business, he will give me £3000 more, but it will be a long Time before I shall be in that Situation, and in the mean Time some other man may be more successfull. How can you suppose that I am turn’d Tory? If I thought you were serious in this indeed Sir it would hurt me, for I had rather part with my Life than my principles. If I dared say all I think, or could do all I wish, I should not be thought to deserve that name. I have often regretted that I was not in the Way when you sail’d. I did not follow because I never expected Things would have come to this pass, and because you advised such a plan as I have since adopted.
I am to be settled in a few Weeks and in a few years I hope to be in a tolerable Situation. If we were once more at peace and I had frequent Opport[unity] of being with you, I should not wish for a better.
I sometimes hear from France, by the last Letter I had, your Friends there were well. I find New Jersey have appointed an agent, but I am afraid he will have little Business to do.
I have inform’d Mrs. S. of this Opportunity but I don’t know if she will have Time to write she and our Friend at Kensington with the little ones are all well. I am with the greatest Respect and Esteem Yours most dutifully and affectionately
 
Addressed: Doctor Franklin / Market Street / Philadelphia
Endorsed: Old Letters not receiv’d till April 1786 Stevenson Hewson Williams
